NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 KENNETH LESLIE JACKSON, Petitioner.

                         No. 1 CA-CR 14-0665 PRPC
                              FILED 9-27-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-177562-001
                 The Honorable Michael W. Kemp, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Kenneth Leslie Jackson, San Luis
Petitioner
                            STATE v. JACKSON
                            Decision of the Court


                     MEMORANDUM DECISION
Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Andrew W. Gould and Judge Patricia A. Orozco joined.


S W A N N, Judge:

¶1            Kenneth Leslie Jackson petitions this court for review from
the dismissal of his untimely successive proceeding for post-conviction
relief. Jackson contends that his counsel in his “of-right” post-conviction-
relief proceeding was ineffective because he failed to raise an issue under
Miranda v. Arizona, 384 U.S. 436 (1966).

¶2             We grant review, but we deny relief. Jackson could have
raised his claim in a timely second post-conviction-relief proceeding.1 See
Ariz. R. Crim. P. 32.4(a). Further, Jackson’s “of-right” counsel could not
have raised a Miranda issue because a plea agreement waives all non-
jurisdictional defenses, errors and defects, including deprivations of
constitutional rights that occurred before the plea. State v. Moreno, 134 Ariz.
199, 200 (App. 1982); Tollett v. Henderson, 411 U.S. 258, 267 (1973).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




1      A defendant is entitled to effective assistance of counsel in an “of-
right” post-conviction-relief proceeding. State v. Pruett, 185 Ariz. 128, 131
(App. 1995).


                                         2